Defendant reviews on error a judgment upon conviction of larceny. The property in question was a Ford coupe, on which the license plates and engine numbers had been changed. Following the arrest, certain dies were taken from defendant's home and offered and received in evidence. It is urged that the dies were procured by means of an unlawful search and seizure. This question was not raised in the trial court, and, therefore, will not be considered here.
It is said that the court erred in his comment upon defendant's failure to take the stand as a witness in his own behalf. This is not covered by an assignment of error, and, therefore, will not be considered.
Certain remarks of the prosecuting attorney are said to be improper. They were excepted to merely. There was no request that the jury be cautioned or instructed respecting such remarks, which, if improper, could have been cured by an instruction. Hence they *Page 340 
will not be discussed. People v. Osborn, 205 Mich. 531; Walz v.Insurance Co., 221 Mich. 326.
Other questions presented have been considered. No reversible error appears.
Judgment affirmed.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.